EXHIBIT 10.2
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Task Order
Oxygen Biotherapeutics, Inc. & Bioserv Corporation dba NextPharma Technologies
USA, Inc.


This Task Order (the “Task Order”) is entered into as of November 15th, 2011
between Bioserv Corporation dba NextPharma Technologies USA, Inc. (“Bioserv”) a
California corporation located at 5340 Eastgate Mall, San Diego, CA 92121 and
Oxygen Biotherapeutics, Inc. (“Client”) a North Carolina Corporation located at
One Copley Parkway, Suite 490, Morrisville, North Carolina 27560.
 
 

A.   Project Title/Number:   cGMP Production Services   B.   Bioserv Contact: 
Kevin Koziatek Vice President of Sales, North America     +1.314.575.0051
Kevin.koziatek@gmail.com C.   Oxygen Biotherapeutics Contact:   Scott Webb
Ph.D., MBA  Director, Pharmaceutical Research & Development D.   Services to be
performed and associated prices, not including raw material component,
in-process testing, release testing, and additional costs
E.  
Schedule of services:       o Target Start Date:    TBD     o Target Completion
Date: TBD   F.   Raw Materials may be provided by Client or procured by
Bioserv:  See Proposal.   G.   Reports:  Bioserv shall provide the following
reports to Client:     ·   Executed and Client approved cGMP Batch History
Records (“BHR”)     ·   Technology transfer of analytical methods to specified
contract lab     ·   Technology Transfer of Client process and product to
Bioserv     ·   Certificate of Release     H.   Regulatory Jurisdiction:  United
States                                                      

 
Payment Milestone Table for cGMP Validation Services
 
 
Milestone 1
 
 
Activity
 
Amount Due
Upfront Payment
Milestone 1
Full Execution and Approval of Proposal
$97,000
 
Milestone 2
Successful Installation of Equipment
$35,000
Milestone 3
Approved IQ/OQ/PQ Reports
$75,000
Milestone 4
Approved Sterilizer Validation Report
$36,000
Milestone 5
Acceptance of Feasibility Batch ($20,000 after each)
$60,000
Milestone 6
Release of Clinical Batch ($60,000 after each)
$60,000-180,000
Milestone 7
Release of Final Clinical Batch
Remaining

 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
1

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
The parties have caused this Task Order to be executed as of the Task Order
Effective Date.


Oxygen Biotherapeutics, Inc.
Bioserv Corporation

 
Dba NextPharma Technologies USA, Inc.

 

By:  /s/ Michael Jebsen
 
Print Name:  Michael Jebsen
 
Title: President
 
Date: November 15, 2011
By: /s/ Martin Sellers
 
Print Name: Martin Sellers
 
Title: General Manager
 
Date: November 15, 2011

 

 
 
 

 
                                                                                        
                                                                             
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

                                                             
 
2

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 

November 15th, 2011 Revision B
Contact Partner:
Scott Webb Ph.D., MBA
Senior Director, Research & Development
Oxygen Biotherapeutics
One Copley Parkway, Suite 490
Morrisville, North Carolina 27560
    Tel: 919-855-2103     email: s.webb@oxygenbiomed.com     Offer no:
00047-11-D

 
PROPOSAL



Dear Scott,


Bioserv Corporation dba NextPharma Technologies USA, Inc., (“Bioserv”) believes
it can meet Oxygen Biotherapeutics, Inc. (“Client”) cGMP manufacturing
requirements for cGMP Liquid Formulation, Filtering, Filling, Terminal
Sterilization, Labeling, and Packaging of Client’s drug product for Clinical
Studies.  (For commercial scale production, a separate multi-year partnership
requiring detailed terms and conditions specified in a formal Manufacturing
Services Agreement will be drafted separately.)  It is with great pleasure that
I present you with the following 2011 proposal.


Executive Summary


Bioserv’s vision is to work closely with Oxygen Biotherapeutics so that when new
products are launched those products can be transferred seamlessly to Bioserv
for manufacturing and distribution.  In essence, Bioserv will become Oxygen
Biotherapeutics “Virtual Manufacturing Floor”.


Bioserv’s corporate policy is to strive for excellence, meet customer
expectations, and take responsibility for each and every project.  In addition,
our goal is produce the highest quality products. In addition, Bioserv is
pleased to be FDA and ISO 13485:2003 certified.


Major Assumptions


·  
Costs are estimates and are based on time, labor and information known at this
time which includes the following activities:  facility modifications, receipt
of equipment, set-up of equipment, create proper cGMP documentation for
equipment.

·  
Costs are estimates and based on time and labor known at this time for
conducting proper cGMP IQ/OQ/PQ activities that are required for automation
equipment.

·  
If there is a change in scope, prices are subject to change.

·  
Each bottle will be individually labeled, stored at Bioserv, and shipped to
Client or appropriate Client distributor, in accordance with Client and Bioserv
written approval of supplied specifications.

·  
Terminal Sterilization will be accomplished through a validated rotary steam
autoclave sterilization cycle at Bioserv.

·  
Some specialized equipment and instruments will be supplied by Client, as
itemized in Exhibit A.  All equipment or instruments not supplied by Client must
be supplied and maintained by Bioserv at Bioserv’s expense.

 
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
3

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Product Description


Oxycyte® is the company’s perfluorocarbon (PFC) therapeutic oxygen carrier. It
is designed to enhance oxygen delivery to damaged tissues. When used as an
intravenous emulsion, Oxycyte can carry many times more oxygen than hemoglobin,
making it an effective means of transporting oxygen to tissues and carrying
carbon dioxide to the lungs for disposal. Oxycyte is not a blood substitute.
Because it is a PFC, and not based on hemoglobin, it does not have the safety
issues associated with hemoglobin-based products. In fact, we believe that
Oxycyte has a very favorable risk-benefit profile for its potential indications.
 
The company is in a Phase II, dose escalation, clinical trial in Switzerland and
Israel using Oxycyte in traumatic brain injury.  The company believes Oxycyte
has the potential for use in multiple indications.
 
Bioserv is cGMP and ISO13485:2003 certified as well as FDA inspected annually
for pharmaceutical and medical device manufacturing.  Bioserv provides and
maintains Class 100, 10,000, and 100,000 manufacturing suites.  Bioserv has two
(2) Emergency Power Backup Generators and has a Clean Water System on site.  In
addition, Bioserv provides cGMP Cold Chain Controlled Temperature Storage and
Logistics Services to meet Client storage requirements.


The following information forms the basis of our response to the scope of work
necessary to meet your production requirements:
 
1)  
Although this material is not defined as hazardous, standard lab safety
including particulate mask, goggles, and gloves will be required during the
handling of this material.  Bioserv requires a MSDS for Client-provided
components.



2)  
Validation Services are included in this proposal and includes any added
equipment (IQ/OQ) and the process (PQ) services.



3)  
Preparation of the cGMP Batch Master Record and purchased component release
specifications (if necessary) will be prepared and is based solely on Client’s
protocols and information provided to Bioserv.



4)  
Client materials may be received Client-approved with appropriate release
paperwork.



5)  
The manufacturing protocol must be finalized and approved by Client prior to
Bioserv executing cGMP production.



6)  
Lead-time for receipt of container/closure and other related production
materials will need to be included in scheduling of production.



7)  
Bioserv will not be responsible for any finished product or stability
testing.  Outsourcing is available for those activities.



8)  
Pricing is in U.S. dollars.  If any assumption listed above changes, the pricing
for this project is subject to change upon written approval of the Client.



9)  
Shipping and shipping insurance charges are estimated as a separate line item in
this proposal located in the Additional Services section.



10)  
Pricing includes maintaining Bioserv-owned Equipment and Accessories
(“Bioserv-Owned EquipmentAny breakdown costs, repair costs, and/or routine
preventative maintenance costs associated with Client-provided Equipment and
Accessories (“Client-Provided Equipment”), as listed in Exhibit A attached
hereto and incorporated herein by reference, for a minimum of twenty-four (24)
months from date of cGMP Equipment Set Up milestone is achieved will be invoiced
to Client at cost + 10%.



11)  
Pass-through costs will be included with final milestone payment
invoice.  Consumables, listed in Exhibit A, shall initially be provided by
Client but subsequent replacements will be included as Pass-through costs.



12)  
Client shall incur no costs for removal of Client-Provided Equipment, including
any costs for facility renovation.

 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
4

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Table
1:                                                                                                                                
  cGMP Production Services
Activity
 
# of Bottles
# of Batches
Price per Batch1
Price1
Success Criteria
What is included
cGMP Equipment Set Up
$35,000
All necessary manufacturing and analytical equipment procured, and all necessary
facility modifications complete, as evidenced by updated facility drawings and
equipment transfer documentation
Cost for all materials other than Client-Provided Equipment and Associated
Accessories, personnel labor and time for activities required to receive,
install, set-up Client’s equipment, and associated cGMP documentation.
cGMP Equipment IQ/OQ/PQ
Services
$75,000
 
 
 
 
All necessary manufacturing and analytical equipment, and all necessary
facilities comply with cGMP standards, as evidenced by a satisfactory
independent compliance audit report
Cost for personnel labor and time for conducting all of the necessary IQ/OQ/PQ
activities:
Report generation; Execution of Initial Qualification; Execution of Operational
Qualification; and Execution of Process Qualification to set up and install
Client’s equipment and platforms and writing all cGMP documents (i.e. SOP’s,
Training on equipment, etc.)
Project Management
Included in batch pricing
N/A
Project Management of all cGMP activities per Batch which includes labor and
time involved for ordering, receiving raw materials, shipping and handling of
samples to 3rd party Analytical Labs, shipping and handling of materials to
Client.
Sterilization cycle verification
(transfer of cycle)
$12,000
Sterilization cycle is determined to be effective at loads between 60 and 90
bottles, as evidenced by acceptable F0 calculation over the entire sterilizer
load
Cost for personnel labor and time for conducting all of the necessary
activities:
· Generation of study report
· Perform cycle verification X 3 for temperature mapping
· Verification cycle with product X 1
· Summary of finding/ final report
Sterilization cycle validation
$24,000
Sterilization cycle is determined to be effective at loads between 60 and 90
bottles, as evidenced by an Client-approved sterilization validation report
Cost for personnel labor and time for conducting all of the necessary
sterilization validation activities:
· Generation of protocol
· Perform cycle validation X 3 with product from Feasibility batches
· Validation report summary
cGMP Feasibility Batches
 
 
 
Up to 100
 
 
 
3
$39,950
 
 
$119,850
At least two of three batches, one of which must be the final feasibility batch,
must meet all then-current product specifications and must be deemed acceptable
for release by Client for preclinical supply purposes.
Write all cGMP Master Batch Records, Specifications and formatted and finalized
as cGMP documentation with Client’s final approval.
Bioserv personnel will receive Client-approved raw materials, inspect, and
release to items to WIP Inventory.
Preparation of Parts (Clean Steam Autoclave), if required.  All bottles,
glassware, and lab ware will be thoroughly washed and dried, and depyrogenated
prior to production.
All cGMP Feasibility/Clinical Batches will take place in a Class 100,000 room
using a Class 100 hood which includes but is not limited to:
· Coarse Emulsion Process w/Nitrogen Purge
· Following In-Process Analytical Protocols
· Fine Emulsion Process w/Nitrogen Purge
· Filtration of Fine Emulsion
· Filling into 130mL Bottles w/Nitrogen Overlay
· Capping all bottles
· Terminal Sterilize using Rotary Autoclave
100% Inspection of product per cGMP Master Batch Record
Labeling/Packaging (see Labeling/Packaging Table 2)
Review documentation and release for shipment. Prepare documentation per cGMP
Batch Record, if required.
Includes cost of manufacturing labor, utilities to operate general lab
equipment, Class 10,000 room use, and campaign cleaning, cost of power, initial
environmental monitoring, and room certifications.
cGMP Clinical Batches
Up to 100
21
$51,920
$103,840
Each batch must meet all then-current product specifications and be deemed
acceptable for release by Client for clinical supply purposes .
Total Production Services Amount
 
$369,690

 
1If there is a change in scope, then pricing is subject to change subject to
written approval of Client.
2Up to three  (3) additional Clinical Batches (up to a total of five (5)
Clinical Batches) may be conducted upon Clients request at the same per unit
costs listed provided that the additional clinical batches are manufactured
within eighteen (18) months of signed and dated proposal.
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
5

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Table
2:                                                                                                                 
cGMP Labeling Services
Activity
# of Bottles
# of Batches
Price per Batch1
Total Price1
 
What is Included
Project Management
Included in Batch Price
Project Management of all cGMP activities per Batch which includes labor and
time involved for ordering, receiving raw materials, shipping and handling of
samples to 3rd party Analytical Labs, shipping and handling of materials to
Client.
cGMP Labeling Services
 
 
 
 
 
Up to 100
 
 
 
 
22
$6,897
 
 
 
 
 
$13,794
 
 
 
 
 
 
Labor to complete the following activities:
Complete all cGMP Master Batch Records, Specifications and formatted and
finalized as cGMP documentation with Client’s final approval.
Bioserv personnel will receive work in process (WIP) product from manufacturing
to be labeled and packaged in CTS Suite.
Printing and release of labels from text provided by Client
· Label all Bottles
· Transfer labeled Bottles into long term controlled temperature storage
Storage of printed materials are locked and secure in a limited access location
cGMP production suite specifically designed for Labeling and Packaging
operations
All QA and CTS personnel specially trained in Labeling Services
· cGMP Batch History Record review and QA release
· Original copy of the cGMP batch history record and accompanying documentation
will be forwarded to Client.
· Transfer of product to Bioserv’s Long-Term Storage facilities (see cGMP
Storage and Distribution Agreement for specific terms and conditions).
Total cGMP Labeling Services
$13,794

 
1If there is a change in scope, then pricing is subject to change subject to
written approval of Client.
2Up to three (3) additional Clinical Batches (up to a total of five (5) Clinical
Batches) may be conducted upon Clients request at the same per unit costs listed
provided that the additional clinical batches are manufactured within eighteen
(18) months of signed and dated proposal..




Table 3:   Additional Services 1, 2
 
Description of Services
 
Unit
 
Cost/Unit
 
Mark-up
 
Comment
 
 
Raw Materials, Chemicals, Glassware, Labware, Filters, etc 1
 
 
Each
 
Cost
 
10%
 
 
Hazardous Waste Disposal, < five (5) gallons 2
 
Each
 
$750
 
N/A
 
 
3rd Party
 
Additional charges for change in scope by choices made by Client
 
 
Hourly
 
$250
 
N/A
 

 
1 applies to Feasibility and Clinical Batches
2 greater than five (5) gallons hazardous waste charges will be invoiced based
on overall weight of material disposed.
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
6

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Table 5:
Price Summary Table

 
 
Activity
 
Price1
 
 
# of Batches
 
Total Price1
 
 
cGMP Equipment Set-Up
 
$35,000
 
n/a
 
$35,000
 
cGMP IOPQ Services
$75,000
 
N/A
 
$75,000
 
Sterilization cycle verification
(transfer of cycle)
 
 
$12,000
 
N/A
 
$12,000
 
Sterilization cycle validation
 
$24,000
 
N/A
 
 
$24,000
 
cGMP Feasibility Batches
 
$39,950
 
3
 
$119,850
 
cGMP Clinical Batches
 
$51,920
 
 
22
 
$103,840
 
 
cGMP Labeling Services
$6,897
 
22
 
$13,794
 
 
Raw Materials, Chemicals, Glassware, Labware, Filters, etc 1
 
Cost + 10%
 
Per Batch
 
TBD
 
 
Hazardous Waste Disposal, ≤ five (5) gallons 2
$750
 
Per Batch
 
TBD
 

 
1If there is a change in scope, pricing is subject to change subject to written
approval of Client.
2Up to three (3) additional Clinical Batches (up to a total of five (5) Clinical
Batches) may be conducted upon Clients request at the same per unit costs listed
provided that the additional clinical batches are manufactured within eighteen
(18) months of signed and dated proposal.
 
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com



 
7

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Terms:


This proposal is an estimate of the job costs based upon what is known regarding
the Scope of Work and is valid for thirty (30) days for the scope of the project
outlined in this proposal.   Invoices are due net thirty (30) days, unless
Client notifies Bioserv of a bona fide dispute, and a one percent (1%) late fee
per month will be assessed after forty-five (45) days past due.  Notice of bona
fide disputes must be made in  writing and all undisputed amounts remain due as
provided for herein.  Product on customer hold for any
 
reason including for additional test results beyond sterility certification will
be invoiced after receipt of sterility certification and title will transfer to
Client regardless of the shipment status and location of product.  Product
remaining in Bioserv cGMP storage thirty (30) days beyond receipt of sterility
certification will be transferred into our long-term storage facility and will
incur additional storage fees until the product has shipped in full. 


Changes and delays that are a result of decisions, indecisions, or requests made
by the Client or formulation issues that are the responsibility of the Client
during production will result in additional labor and material fees beyond those
quoted and will be invoiced to the Client at Bioserv’s standard rates. Prices
are subject to change.  Product shipped within California may require payment of
California State Sales Tax.  All price changes from those quoted must be
approved in writing by Client prior to being incurred.


Next Steps:


Please review this proposal and let us know if you need any clarification.  The
Cancellation and Postponement Policy is attached along with Bioserv’s standard
cGMP Storage and Shipping agreement. A firm timeline of deadlines will be
provided by Bioserv once the manufacturing date has been established.


Thank you for the opportunity to present this proposal for the cGMP production
services.  Please contact me with any questions or comments.  Bioserv looks
forward to more opportunities to assist with the production of Oxygen
Biotherapeutics, Inc. products.


Sincerely,
Kevin
Kevin Koziatek
Vice President of Sales, North America
Bioserv Corporation, dba NextPharma Technologies USA, Inc.


Cc:           Martin Sellers                     General Manager
Alan Sanders                      Director of Finance
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
8

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
PROPOSAL ACCEPTANCE
 
Completion of this Proposal Acceptance Form signifies the acceptance by Oxygen
Biotherapeutics Inc. (“Client”) of the attached Bioserv Corporation dba
NextPharma Technologies USA, Inc. (“Bioserv”) proposal dated June 15th, 2011
(the “Proposal”), including the terms and conditions specified below. These
terms and conditions will take precedence over any specified in proposal dated
June 15th, 2011.
The Proposal Acceptance Form must be fully completed before Bioserv will
schedule services and allocate resources. If the Proposal Acceptance Form is
incomplete when submitted (e.g., missing Purchase Order Number or required
payment, approval signatures, etc.) delays in scheduling the Bioserv services
will result.


Please complete the following and send this completed Proposal Acceptance Form
via email or fax to 858-450-0785 and mail original with payment to Bioserv
Business Development.
 
Modifications of this Proposal Acceptance Form will be binding only if made with
an approved Change Order signed by Bioserv and Client.
 
PO Number:
Project Name:
 
cGMP Production Services
 
Proposal Number:
 
00047-11-D
Accounts Payable
 
Optional Addressee
Name:
Oxygen Biotherapeutics, Inc.
 
Name:
Tel: 919-855-2100
Tel:
Address:
ONE Copley Parkway, Suite 490
Morrisville, NC  27560
Address:
Preferred initial payment (check box)
o Check enclosed   o Wire Transfer
The Proposal referenced above is accepted:
Company Name: Oxygen Biotherapeutics, Inc.
 
Signature
 
Printed Name Michael Jebsen
Date
 
Title Exec. VP Finance & Admin., CFO, Interim CEO

 
TERMS AND CONDITIONS
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
9

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
1.  
Bioserv will be responsible for performing instructions according to a batch
record (BHR), which has been jointly agreed to by the Client and Bioserv. Client
acknowledges that the work to be performed by Bioserv is experimental in nature
and portions of the work may not have been fully validated within generally
accepted standards of the pharmaceutical or medical device industry.  Therefore,
without limitation, Bioserv will not be responsible for unexpected results that
can be attributed to a process or procedure either supplied by, or requested by
Client, which has not been fully validated.

 
2.  
All documentation and submissions to regulatory authorities in support of the
Client product are the responsibility of Client. No documentation will be
provided by Bioserv except as specifically contracted in writing between Client
and Bioserv.

 
3.  
Bioserv makes no representation or warranties regarding the suitability of the
Client product for any purpose whatsoever, or for the efficacy of the product.

 
4.  
Client is solely responsible for providing complete and accurate scientific data
to Bioserv regarding the Client product and the Client requirements for
formulation, fill and finish of Client product.

 
5.  
In accepting its obligations under the terms of the Purchase Order, Bioserv has
relied upon the accuracy, completeness and correctness of the data and
information provided by Client in developing the project, any associated
timeline and the estimated or fixed cost for the project. It is understood by
Client that additional charges may be billed to Client in the event that any
data or information provided by Client proves to be incorrect, incomplete or in
error and as a result requires more effort by Bioserv than anticipated in the
original project proposal.

 
6.  
Client warrants to Bioserv that all substances delivered by Client to Bioserv
will be free of hazardous or toxic material and that no specific safe handling
instructions are applicable to any such substance or materials, except as
already disclosed to Bioserv in writing by Client.

 
7.  
Client represents and warrants to Bioserv that all finished product delivered by
Bioserv to Client will be held and/or used or disposed of by Client in a safe
and responsible manner, and in accordance with all applicable laws, rules and
regulations.

 
8.  
Prepayment fees (not including Project initiation fees), where applicable, are
refundable less charges under Bioserv’s Cancellation and Postponement Policy
and/or expenses incurred by Bioserv prior to the cancellation or postponement.
Other payments including Project Initiation fees are non-refundable.

 
9.  
The specific work to be invoiced by Bioserv is set forth in the
proposal.  Client acknowledges that the proposal may be inadequate due to
unforeseen circumstances which increase the amount of work required to complete
the project.  Bioserv will be responsible for any charges in excess of the
proposal if 1) the event causing the charge is within the scope of work; and 2)
the occurrence of the event could be expected for a project similar to the
current project.  For other excess charges, Bioserv will notify Client
immediately if the costs to complete the project exceed the proposed budget. No
additional work involving charges in excess of the project proposal will
commence without Client approval. After discussion of changes between Bioserv
and Client, changes will be implemented by a written Change Order signed by
Bioserv and Client.

 
TERMS AND CONDITIONS (continued)
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
10

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
10.  
Despite any other provision of this Proposal Acceptance Sheet or otherwise, in
no event shall Bioserv be liable for any indirect, consequential or special loss
or damages, however caused, regardless of whether the other party knew or should
have known of the possibility of such damages.  Additionally, and without
limiting the foregoing, Bioserv’s total liability for all actions and claims
arising (including any claim for damages to or destruction of active
pharmaceutical ingredients) shall not exceed the aggregate amounts paid to
Bioserv relating to the Proposal.  However, nothing in this clause shall limit
or exclude Bioserv’s liability for death,  personal injury, or damage to
Client-Provided Equipment  arising from its negligence.  The parties each
acknowledge that the limitation of liabilities and disclaimers contained herein
constitute an agreed upon allocation of risk between the parties, have been
factored into the pricing of the services, and are an essential element of the
bargain between the parties.

 
11.  
Client acknowledges and agrees that Bioserv’s obligations to Client are limited
to performance by Bioserv of services (formulation, sterilization, fill and
finish) in accordance with the master batch record and applicable Good
Manufacturing Practices (cGMPs).  Bioserv hereby warrants that its services will
conform in all material respects with the terms of the master batch record and
cGMPs; and that its services shall comply with relevant United States laws and
regulations.  EXCEPT FOR THE ABOVE EXPRESS WARRANTIES, BIOSERV DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS AND IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 
12.  
In the course of performing its obligations under the terms of the Proposal,
Bioserv may purchase materials in anticipation of events identified by the
project proposal to which a Purchase Order or duly signed Change Order has
authorized work. Should those materials become unusable to the project as a
consequence of delays in or changes to the project, including but not limited to
postponement or cancellation, except where such delays or changes can be
attributed to the actions or inactions of Bioserv or its contractors, the cost
of such materials will be invoiced to the Client and the Client agrees to pay to
Bioserv the amounts so invoiced.

 
13.  
The arrangement between Bioserv and Client is one of service provider and
Client. No joint venture, partnership or agency is to be created or deemed as
between Bioserv and Client.

 
14.  
Client shall indemnify, defend and hold harmless Bioserv and its officers,
directors, employees, agents, successors and assigns from and against any and
all obligations, costs, loss, damages, claims, attorneys fees and liability of
any character in any way arising from or relating to any breach of their
agreement by Client and/or any representation or warranty made by Client to
Bioserv, including without limitation, any matter asserted by participants in
any clinical trial of Client product.  Nothing in this paragraph is intended to
limit or waive any equitable or other rights to indemnification that Bioserv may
otherwise be entitled.

 
15.  
Any terms or conditions on any Purchase Order, invoice or similar documents,
shall be null and void to the extent they are inconsistent with any terms of the
Proposal and this Proposal Acceptance Sheet, unless they specifically express
the intention of the parties to amend such documents and are signed by Bioserv
and Client.

 
16.  
Client shall be responsible for all sales and use taxes, duties and other
government charges arising under the Proposal, excluding any income taxes on the
payments received by Bioserv hereunder. If the product is shipped to a
California destination, California sales tax will be charged unless a Tax Exempt
Certificate is presented to Bioserv.

 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
TERMS AND CONDITIONS (continued)
 
 
11

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
17.  
No waiver of any provision or consent to any action shall constitute a waiver of
any other provision or consent to any other action, whether or not similar.  No
waiver or consent shall constitute a continuing waiver or consent or commit a
party to provide a waiver in the future except to the extent specifically set
forth in writing.

 
18.  
The agreement between Client and Bioserv shall be governed by the laws of the
State of California and all claims arising hereunder shall be subject to the
exclusive jurisdiction of the state and federal courts in the County of San
Diego, California.

 
19.  
Bioserv shall not be liable for delays in delivery due to acts of God, floods,
fire, war, riot, terrorist acts, strikes and other matters beyond its reasonable
control.

 
20.  
All prices quoted and payments made shall be in U.S. Dollars.  Late payments
shall be subject to a late fee of one percent (1%) per month or twelve percent
(12%) per annum.  Bioserv shall have the right to reschedule and/or withhold
services in the event of late payments.

 
21.  
Each party will maintain, for the duration of this agreement, insurance in the
amount up to two million U.S. dollars ($2,000,000) which is reasonably adequate
to cover its obligations hereunder, and, upon request, each party will provide
to the other party a certificate of insurance showing that such insurance is in
place.  Bioserv shall specifically provide insurance coverage for any damage
incurred to Client-Provided Equipment and Product, whether raw, in-process, or
finished, while Client-Provided Equipmenet and Product is in Bioserve’s
possession or under their control, excluding the cost of API which must be
provided by Client. Client shall maintain standard capital equipment insurance
coverage on the Client-Provided Equipment during the term of this agreement.

 
22.  
Client shall have forty-five (45) days from receipt of shipment to inspect
Product.    If Client believes any Product does not conform to the Client and
Bioserv approved Specifications or applicable Good Manufacturing Practices,
Client shall notify Bioserv in writing, including detailed explanation of the
non-conformity.  Upon receipt of such notice, Bioserv will investigate the
alleged non-conformity and determine the root cause, and (a) if Bioserv agrees
the Product is non-conforming due to errors, omissions or other manufacturing
practices by Bioserv and , provided that Client returns all non-conforming
Product to Bioserv excluding the cost of API which must be provided by Client,
Bioserv will provide Client with replacement of Product or provide credit for
the entire cost of the Product, on an expedited basis, including shipping costs
(e.g. costs of transportation, insurance, and freight) for the
non-conforming  Product(s) and the replacement  Product(s), immediately upon the
return of the non-conforming Product, or (b) if Bioserv disagrees with Client’s
determination that the Product is non-conforming, Bioserv will so notify Client
within fourteen (14) days after the investigation by Bioserv.  If the Parties
dispute whether Product is conforming or non-conforming due to errors, omissions
or other manufacturing practices by Bioserv, samples of the Product will be
submitted to a mutually acceptable laboratory or consultant for resolution,
whose determination of conformity or non-conformity shall be binding upon the
Parties.  Party who receives favorable judgment will be reimbursed by opposing
Party for all expenses or fees incurred in dispute resolution.  For
clarification purposes, payments for Product are due net thirty (30) days from
receipt unless written notice of rejection has been issued prior to such
payments becoming due.  Payments for Product which is rejected after thirty (30)
days, shall be credited against future invoices or, where no future invoices are
issued, refund of payment for rejected Product shall be made to Client within
thirty (30) days of final determination that Product was in fact non-conforming

 
23.  
A Quality Agreement shall be executed within five (5) business days of execution
of  this Proposal and shall thereafter be incorporated herein by reference as
Exhibit B.

 
24.  
All title, rights and ownership of Client-Provided Equipement shall remain with
Client at all times.  Use of Client-Provided Equipement for anything other than
services performed for Client under this Agreement are expressly prohibited.

 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
12

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Cancellation and Postponement Policy


Scheduling Policy


To maintain a smooth manufacturing schedule and offer maximum flexibility to
Client without punitive fees, Bioserv Corporation, dba NextPharma Technologies
USA, Inc. (“Bioserv”) adheres to the following policy which allows our project
managers to provide Client with an estimated project start date for the purposes
of completing a timeline.  However, the manufacturing division will set
Bioserv’s manufacturing schedule, and only those projects, which have achieved
the following milestones, will be confirmed on the schedule:


i)    
Receipt of purchase order and requested deposit

ii)    
All required validations/qualifications/engineering runs are performed and
approved by Client

iii)    
Production batch record approved by Client and Bioserv

iv)    
All equipment and preparation items in-house and available for use

v)    
Components, excipients and/or active ingredients have been received and released



Accommodations may be negotiated as Bioserv recognizes that some products have
sensitive active ingredients that must be chilled, filled and lyophilized within
a short time window.  Once on the manufacturing schedule, Client will be
notified of the actual project start date. A postponement or cancellation caused
by Client will incur fees.  Bioserv will work closely with Client to ensure that
Client requirements are met.  Bioserv’s manufacturing schedule is necessarily
complex, and Bioserv reserves the right to change the schedule to permit maximum
utilization of the facility.  Should scheduling changes be necessary, Bioserv
shall notify Client immediately.


1.  
Project Start Dates will not be assigned without a valid Purchase Order.

2.  
All Purchase Orders must be accompanied by the requested deposit.

3.  
For Purchase Orders of Project(s) CANCELLED, the following fee schedule will
apply.



Cancellation Fee Schedule
 
 
For Notifications prior to…
 
 
Fee Assessed
 
180 days
 
 
20% of Total Project Amount
 
90 – 179 days
 
 
50% of Total Project Amount
 
60 – 89 days
 
 
75% of Total Project Amount
 
Less than 60 days
 
 
100% of Total Project Amount

 
 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
13

--------------------------------------------------------------------------------

 
 

 [img001.jpg]
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
 
 
 
  CONFIDENTIAL

 
Cancellation and Postponement Policy (continued)


1.  
If a Purchase Order or specific project line item or project start date is
CANCELLED by Client, all labor hours incurred will be totaled and charged to
Client at two hundred and fifty dollars ($250) per hour in addition to the above
fee.



2.  
For Purchase Orders of Project(s) POSTPONED, the following fee schedule will
apply.



Postponement Fee Schedule
 
 
For Notifications prior to…
 
 
Fee Assessed
 
180 days
 
 
No charge
 
90-179 days
 
 
25% of Total Project Amount
 
60-89 days
 
 
30% of Total Project Amount
 
30-59 days
 
 
40% of Total Project Amount
 
Less than or equal 30 days
 
 
50% of Total Project Amount

 
6.
A project postponement of greater than sixty (60) days will be considered a
cancellation.  A new proposal and Purchase Order will be required to renew the
order.  Based on the schedule, new date(s) selection may be limited.

 
7.
If a Purchase Order or specific project line item or project start date is
POSTPONED by Client, all labor hours incurred will be totaled and charged to
Client at two hundred and fifty dollars ($250) per hour in addition to the above
fee.

 
Bioserv Corporation
dba NextPharma Technologies USA, Inc.
5340 Eastgate Mall
San Diego, CA. 92121
Tel  858-450-3123
Fax 858-450-0785
General Manager
Martin Sellers
 
 
Director of Finance
Alan Sanders
Director of Quality
Dave Braggs
Vice President of Sales, North America
Kevin Koziatek
Tel  314.575.0051
Kevin.koziatek@gmail.com

 
 
 
14
 
 